Citation Nr: 0011118	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial noncompensable rating, and, 
since January 1997, 20 percent rating assigned for the 
veteran's service-connected impingement syndrome and chronic 
bursitis of the right shoulder with recurrent trapezius 
strain.

2.  Timeliness of the appeal on the issue of entitlement to 
service connection for an upper back disorder.

3.  Timeliness of the appeal on the issue of the propriety of 
the veteran's initial noncompensable evaluation assigned for 
his service-connected lumbosacral strain.

4.  Timeliness of the appeal on the issue of the propriety of 
the veteran's initial noncompensable evaluation assigned for 
his service-connected residuals of nasal fracture with scar.

5.  Timeliness of the appeal on the issue of entitlement to 
an increased rating for osteoarthritis of the right hip, 
status post total right hip replacement, currently evaluated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to April 
1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which, inter alia, granted 
service connection for impingement syndrome and chronic 
bursitis of the right shoulder with recurrent trapezius 
strain and assigned a noncompensable evaluation for the 
veteran's right shoulder disability, effective May 1, 1996.  
The veteran timely appealed that determination to the Board.  

As the veteran disagreed with the initial rating assigned, 
the Board has recharacterized that issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
characterization of the issue also reflects the current 
evaluation assigned for that disability.  During the course 
of this appeal, in November 1997, the RO increased the 
evaluation for the veteran's impingement syndrome and chronic 
bursitis of the right shoulder with recurrent trapezius 
strain to 20 percent, effective January 27, 1997.  However, 
inasmuch as a higher evaluation is available for this 
disability, and the veteran is presumed to seek the maximum 
available benefit for his service-connected right shoulder 
disability, the claim remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The veteran's claim for higher evaluations for his right 
shoulder disability constitutes a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Therefore, the VA has a statutory obligation to assist him in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In conjunction with the current claim, the veteran underwent 
a VA orthopedic examination of his right shoulder in May 
1997.  At that time, the veteran reported complaints of 
constant pain in his right shoulder, which occurs on a daily 
basis and is aggravated by damp weather.  He also reported 
that he has difficulty performing activities that involve 
working above his head.  The examiner concluded that the 
veteran had a diagnosis of pain and limited range of motion 
of the right shoulder due to a torn rotator cuff.  No 
specific assessment as to the severity of the service-
connected impingement syndrome was provided.

Under these circumstances, the Board finds that further VA 
examination of the veteran's right shoulder is warranted.  In 
providing an assessment of the severity of the veteran's 
service-connected right shoulder disability, the examiner 
should specifically indicate whether it is possible to 
separate the symptoms and impairment attributable to the 
currently service-connected disability from any other 
disability affecting the right shoulder, to include a torn 
rotator cuff.  If it is not medically possible to do so, the 
benefit-of-the-doubt doctrine requires that all right 
shoulder impairment be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
The physician designated to evaluate the veteran should also 
indicate whether, during the examination, limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated; and whether, and to what 
extent the veteran experiences additional functional loss due 
to such factors with increased activity, or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  These factors should be considered 
when the claim for higher evaluations for the service-
connected right shoulder  

The Board is mindful, as indicated by the veteran's 
representative, that the veteran has previously filed a claim 
for service connection for a torn right rotator cuff, claimed 
as secondary to the service-connected right shoulder 
disability, that has not yet been adjudicated by the RO.  
Because of the anatomical proximity of the two disabilities, 
and the possibility of an overlap in some symptomatology 
attributable to the two disorders, the RO should adjudicate 
the claims for service connection and for a higher evaluation 
together.  The veteran and his representative are reminded, 
however, that secondary service connection for a right 
rotator cuff currently is not in effect, and that such a 
claim is still subject to well-grounded claim requirements.  

The Board also notes that a VA magnetic resonance imaging 
spectroscopy (MRI) of the right shoulder dated in October 
1998 was associated with the veteran's claims folder 
subsequent to the last rating determination.  The record does 
not reflect that this additional evidence has been considered 
by the RO, or that the veteran has waived RO consideration of 
such evidence.  The mandate of 38 C.F.R. 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived.  38 C.F.R. 20.1304(c) This evidence should 
thus be considered by the RO in adjudicating the claims 
involving the veteran's right shoulder. 

In addition to the foregoing, the veteran's representative 
has identified four additional issues to be considered by the 
Board.  In the October 1996 rating action, the RO also denied 
service connection for an upper back disorder; but granted 
service connection for lumbosacral strain and for residuals 
of nasal fracture with scar, each assessed as noncompensably 
disabling.  The veteran was notified of this decision and of 
his appellate rights in a letter dated on October 25, 1996.  
The veteran filed a Notice of Disagreement (NOD) as to these 
issues in November 1996.  A Statement of the Case (SOC) as to 
the issues was furnished to the veteran (and his 
representative) in November 1997. In a rating action dated 
that same month, the RO, inter alia, confirmed the schedular 
30 percent evaluation in effect for osteoarthritis of the 
right hip, status post total right hip replacement.  The 
veteran was notified of this decision and of his appellate 
rights in a letter dated on November 26, 1997.  A NOD as to 
this claim was received in January 1998.  A SOC was as to 
this issue was furnished to the veteran in March 1998.  In 
written argument dated in March 2000, the veteran's 
accredited representative offered argument in support of the 
veteran's claims regarding the upper back, lumbosacral 
strain, residuals of nasal fracture with scar, and 
osteoarthritis of the right hip, status post total right hip 
replacement.

However, VA regulations provide that a Substantive Appeal to 
the Board must be filed within 60 days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302 (1999); see also, 
38 U.S.C.A. § 7105 (b)(2), (d)(1) (West 1991). Under the 
circumstances of this case, it does not appear that the 
veteran timely perfected an appeal of the issues concerning 
the veteran's entitlement to service connection for an upper 
back disorder, the propriety of the veteran's initial 
noncompensable evaluation for his service-connected 
lumbosacral strain, the propriety of the veteran's initial 
noncompensable evaluation for his service-connected residuals 
of nasal fracture with scar, and entitlement to an increased 
rating for osteoarthritis of the right hip, status post total 
right hip replacement.

If the veteran has not submitted a timely Substantive Appeal, 
the Board has no jurisdiction to consider the issue on the 
merits.  Here, however, the RO has not considered the issue 
of the timeliness of the Substantive Appeal and the Board may 
not do so in the first instance because the veteran has not 
had the opportunity to offer evidence and argument on this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 9-99 
Aug 18, 1999 (1999).

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Buffalo, New York; as well as from any 
other source or facility identified by 
the veteran.  If any requested records 
are unable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the current nature and extent 
of his service-connected impingement 
syndrome and chronic bursitis of the 
right shoulder with recurrent trapezius 
strain.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should be 
reported in detail. 

All disability affecting the right 
shoulder be identified, and the examiner 
should identify all symptoms attributable 
to the service-connected right shoulder 
impingement with recurrent trapezius 
strain.  If it is not possible to 
distinguish any such symptoms (and 
resulting impairment) from those 
attributable to any other disorder(s) 
affecting the right shoulder (to include 
a torn right rotator cuff), the examiner 
should clearly so state.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right shoulder disability.  In addition, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above with increased activity, and during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner also 
should, to the extent possible, 
distinguish symptoms that are 
attributable to conditions that are not 
service connected.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, he/she 
should clearly so state.  Otherwise, all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  If none of the requested development 
yields a medical opinion as to a 
relationship between the veteran's right 
rotator cuff damage and the service-
connected impingement syndrome and 
chronic bursitis of the right shoulder 
with recurrent trapezius strain, the RO 
should specifically advise him of the 
need to submit such competent medical 
evidence to support the claim.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last SOC) 
and legal authority, specifically to 
include that cited to herein. As regards 
the claims for higher evaluations for 
service-connected impingement syndrome 
and chronic bursitis of the right 
shoulder with recurrent trapezius strain, 
the RO should consider the extent of 
functional loss due to pain and other 
factors, as well as whether "staged 
rating" is appropriate.  The RO should 
also adjudicate the veteran's claim of 
entitlement to service connection for 
right rotator cuff damage, claimed as 
secondary to the service-connected 
impingement syndrome and chronic bursitis 
of the right shoulder with recurrent 
trapezius strain, in light of all 
pertinent evidence, 38 C.F.R. § 3.310 
(1999), and the Allen decision, cited to 
above.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


